Citation Nr: 1602560	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis with degenerative joint disease.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for a disability manifested by transient pains in the leg muscles.

4.  Entitlement to an initial disability rating greater than 10 percent for residuals of a right foot/ankle injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 1974, and from January 1975 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during a July 2014 videoconference hearing before the undersigned Veterans Law Judge.  In October 2014, the Board remanded the case for further evidentiary development.  Unfortunately, not all of the requested development was accomplished, and another remand is therefore required.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

With regard to the Veteran's claim for a disability manifested by transient pains in the leg muscles, the Board notes that the disability at issue was initially styled as "residuals of bilateral muscle strains in the legs."  However, based upon the Veteran's hearing testimony, which included greater description of the nature of the disability as he perceives it, we have recharacterized it as reflected on the title page of this REMAND, to more accurately portray his complaints and symptoms.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that he sustained injuries to his back and his right shoulder during an automobile accident in March 1982 when he was stationed in Greece.  During the hearing on appeal, he testified that he was hospitalized at the Souda Bay Naval Clinic in Crete for several days.  Two statements in the file confirm that he was involved in a car accident; one from the Veteran's supervisor at the time, and another from a fellow serviceman.  The Veteran's supervisor indicated that he himself had taken the Veteran to the Clinic, where he was kept under observation for four days.  A service treatment record dated April 6, 1982, notes he was in an accident approximately 10 days earlier.  

In 2009, the RO requested clinical hospital records from the Souda Bay Crete Naval Hospital; however, it appears that records from 1985, rather than 1982 were searched.  The Board therefore remanded for a search for clinical hospital records in 1982.  Unfortunately, when the request was made to the National Personnel Records Center, "Souda Bay" was misspelled as "Sounda Bay" and no mention of the Hospital's location in Greece was included.  The National Personnel Records Center simply responded that they had no listing for "Sounda Bay Naval Hospital."  Neither the request nor the response is adequate and therefore another request must be made.  

The Veteran has consistently reported receiving primary care treatment from a Dr. S. who is located in his hometown.  No medical records from Dr. S. are available for review.  The Veteran stated in December 2014 that his doctor had sent records to the VA.  However, the records are not available for review in his electronic claims file, and they have not been associated with the VA medical records which are available in his claims file.  Because the Veteran claims these records are relevant, and there is no indication that they are unavailable, the VA has a responsibility to obtain them for review by adjudicators.  38 C.F.R. § 3.159(c).  Therefore, upon remand, another request for these records should be made directly to the doctor's office, so that decisions about his service connection claims and his increased rating claim may be fully informed.  

With regard to the Veteran's claim for a disability manifested by transient pains in the leg muscles, the Board previously observed that the exact nature of his current disability remains unclear.  Until the current disability can be clearly described, identifying a nexus to service would be premature.  Toward this end, the Board requested that the RO obtain the Veteran's complete VA medical records, as well as the private medical records from Dr. S.  Review of the VA medical records which were obtained pursuant to the remand does not reveal a current diagnosis involving his legs, although he does carry a working diagnosis of "pain in limb," which may refer to his legs.  Therefore, after obtaining the records from Dr. S., the Board is of the opinion that a VA examination to determine whether the Veteran has an identifiable current and chronic disability involving his legs should be performed.  If such a disability is identified, then the examiner is requested to render an informed medical opinion as to whether such disability is related to service.  

With regard to the claim for an increased disability rating, the Board noted in the prior remand that because the Veteran has perfected an appeal as to the initial disability rating assigned, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection, in this case, July 30, 2007, until the present.  No such longitudinal review of the available evidence was performed by the RO upon remand, however, as the Veteran was merely informed that he needed to submit additional evidence regarding his right foot and ankle impairment.  Review of the VA medical records which were obtained pursuant to the remand does not reveal complaints or treatment for right foot and ankle pain, however.  Therefore, after obtaining the records from Dr. S., the Board is of the opinion that a VA examination to identify current functional impairment involving the Veteran's right foot and ankle would be helpful to adjudicating the most accurate disability rating.

As the case is being remanded, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request through official channels all clinical hospital records reflecting treatment at the Souda Bay Naval Clinic/Hospital in Crete for injuries incurred during an automobile accident during the last two weeks of March 1982/first week of April 1982 for inclusion in the claims file.  

2.  After obtaining the appropriate release form, the RO should obtain copies of all available medical records reflecting medical treatment provided to the Veteran by Dr. S., from 1990 until the present, for inclusion in the claims file.

3.  The RO should obtain all VA treatment records pertaining to the Veteran from the Dayton VA Medical Center and the Lima Community Based Outpatient Clinic, and all related facilities, subsequent to December 2014, for inclusion in the claims file.

4.  AFTER obtaining the records requested above, the RO should review them and make an informed determination as to whether further evidentiary development, such as obtaining additional medical records, or obtaining a medical nexus opinion is necessary prior to adjudicating the claims for entitlement to service connection for residuals of a back injury and residuals of a shoulder injury during service.  IF so, all such additional evidentiary development must be accomplished thoughtfully and accurately.

5.  AFTER obtaining the records requested above, the Veteran should be afforded a VA examination to determine whether the Veteran has an identifiable current and chronic disability involving his legs.  If such a disability is identified, then the examiner is requested to render an informed medical opinion as to whether such disability is related to service.  The examiner is also requested to identify all current functional impairment involving the Veteran's right foot and ankle.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be performed in conjunction with the examination.   

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Continued on next page


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


